As filed with the Securities and Exchange Commission on March 15, 2011 File No.33-24041 File No. 811-5646 OMB APPROVAL UNITED STATES OMB NUMBER: 3235-0307 SECURITIES AND EXCHANGE COMMISSION Expires:April 30, 2012 Washington, D.C. 20549 Estimated average burden hours per response:142.0 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 32 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 36 (Check appropriate box or boxes.) NEW CENTURY PORTFOLIOS (Exact name of Registrant as specified in Charter) 100 William Street, Suite 200, Wellesley, MA 02481-4102 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (781) 239-0445 Nicole M. Tremblay, Esq., Chief Compliance Officer Weston Financial Group, Inc. Wellesley Office Park 100 William Street, Suite 200 Wellesley, MA02481-4102 (Name and Address of Agent for Service) Please send copies of all communications to: Steven M. Felsenstein, Esq. c/o Greenberg Traurig, LLP 2700 Two Commerce Square 2001 Market Street Philadelphia, PA 19103 Approximate date of Proposed Public Offering: As soon as practicable after the effective date of the registration statement. It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a) (2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.32 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.31 filedFebruary 18, 2011and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement under Rule 485(b) under the Securities Act of 1933, as amended, and has duly caused this Post-Effective Amendment No. 32 to its Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the city of Wellesley, and Commonwealth of Massachusetts on the 15h day of March, 2011. NEW CENTURY PORTFOLIOS /s/ Nicole M. Tremblay Nicole M. Tremblay, President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 32 to the Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. SIGNATURE TITLE DATE * Stanley H. Cooper Trustee March 15, 2011 Stanley H. Cooper * Michael A. Diorio Trustee March 15, 2011 Michael A. Diorio * Roger Eastman Trustee March 15, 2011 Roger Eastman /s/ Wayne M. Grzecki Trustee March 15, 2011 Wayne M. Grzecki, Esq. /s/ Nicole M. Tremblay President March 15, 2011 Nicole M. Tremblay, Esq. /s/ Stephen G. DaCosta Treasurer March 15, 2011 Stephen G. DaCosta /s/ Nicole M. Tremblay * By: Nicole M. Tremblay, Esq. Attorney-in-fact pursuant to Powers of Attorney March 15, 2011 NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Wayne M. Grzecki or Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Post-Effective Amendment to the Registration Statement on Form N-1A of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on February 3, 2003. /s/ STANLEY H. COOPER Name: Stanley H. Cooper Title: Trustee NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Wayne M. Grzecki or Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Post-Effective Amendment to the Registration Statement on Form N-1A of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on April 1, 2004. /s/ MICHAEL A. DIORIO Name: Michael A. Diorio Title: Trustee NEW CENTURY PORTFOLIOS Power of Attorney I hereby appoint Wayne M. Grzecki or Nicole M. Tremblay attorney for me and in my name and on my behalf to sign any Post-Effective Amendment to the Registration Statement on Form N-1A of NEW CENTURY PORTFOLIOS to be filed with the U.S. Securities and Exchange Commission under the Securities Act of 1933, as amended, and generally to do and perform all things necessary to be done in that connection. I have signed this Power of Attorney on February 3, 2003. /s/ ROGER EASTMAN Name: Roger Eastman Title: Trustee INDEX OF EXHIBITS Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
